20-10009-scc           Doc 102       Filed 08/24/20 Entered 08/24/20 16:28:12                       Main Document
                                                  Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re:                                                                     Chapter 7

LIBERTY BRIDGE CAPITAL MANAGEMENT                                          Case No. 20-10009 (SCC)
GP, LLC, et al.,
                                                                           (Jointly Administered)
                                    Debtors.
----------------------------------------------------------------x

          ORDER GRANTING TRUSTEE’S MOTION SEEKING AUTHORIZATION
            TO CONTINUE THE OPERATIONS OF THE DEBTORS’ BUSINESS
              PURSUANT TO THE TERMS OF THE OPERATIONS ORDER
           ENTERED BY THE COURT ON MARCH 12, 2020 [ECF DOC. NO. 52]

           Upon the motion (the “Motion”)1 of Kenneth P. Silverman, Esq., the chapter 7 trustee (the

“Trustee”) of the Debtors’2 estates (the “Estates”), seeking entry of an order (i) pursuant to

Section 721 of Title 11 of the United State Code (the “Bankruptcy Code”), authorizing him to

continue the operations of the Debtors’ business pursuant to the terms of the Operations Order (as

defined herein) on an additional, limited basis for an additional period of up to 120 days, subject

to such further extensions, as may be warranted under the circumstances; and notice of the Motion

having been served on (a) Debtors’ counsel, (b) the Office of the United States Trustee, (c) the

Interested Parties, (d) all creditors of the Debtors alleging a secured claim against the Debtors, as

scheduled by the Debtors in the Petitions, and (f) all entities that have properly served and filed

Notices of Appearance in the Debtors’ cases, and such notice being sufficient under the



1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.
2
   The Debtors in these cases, along with the last four digits of their federal tax identification numbers are (i) Liberty
Bridge Capital Management GP, LLC (9236) (Case No. 20-10009); (ii) Cash4Cases, Inc. (8244)(Case No. 20-10010);
(iii) Liberty Bridge Capital Management IM, LLC (2955)(Case No. 20-10011); (iv) Liberty Bridge Capital
Management, L.P. (6434)(Case No. 20-10012); (v) Liberty Bridge Finco LLC (5215)(Case No. 20-10013); (vi)
Liberty Bridge Settlement Clearing, LLC (8144)(Case No. 20-10014); (vii) Diversified Pre- Settlement Portfolio I, a
Series of Liberty Bridge Capital Management, L.P. (1925)(Case No. 20-10015); and (viii) Diversified Pre-Settlement
Portfolio II, a Series of Liberty Bridge Capital Management, L.P. (1660)(Case No. 20-10016).


                                                            1
20-10009-scc      Doc 102      Filed 08/24/20 Entered 08/24/20 16:28:12              Main Document
                                            Pg 2 of 3



circumstances; and upon this Court’s Order entered on March 12, 2020, granting the Trustee

authority, pursuant to 11 U.S.C. § 721, to operate the Debtors’ business on a limited basis, and

establishing procedures pursuant to 11 U.S.C. § 105(A) and Rule 9019(B) of the Federal Rules of

Bankruptcy Procedure for the settlement of litigation advances for the benefit of the Debtors’

estates (the “Operations Order”) [ECF Doc. No. 52], and upon this Court’s Order entered on July

7, 2020, extending the Trustee’s time to operate the Debtors’ business under the terms of the

Operations Order through and including July 23, 2020 (the “Operations Deadline”) [ECF Doc.

No. 90]; and upon the Hearing held before the Court on August 20, 2020, to consider the Motion,

the record of which is incorporated herein by reference; and after due deliberation and sufficient

cause appearing that the relief requested in the Motion is in the best interest of the Estates and their

creditors; it is now hereby

       ORDERED, ADJUDGED AND DECREED that:

       1.      The Motion is granted.

       2.      The Operations Order is hereby modified for the sole purpose of further extending

the Operations Deadline through and including November 20, 2020 (the “Extended Operations

Deadline”).

       3.      All other provisions of the Operations Order shall remain in full force and effect.

       4.      The Trustee is authorized, empowered, and directed to do such things and execute

such documents as are necessary to implement the terms of his appointment and the conditions of

this Order.

       5.      Entry of this Order is without prejudice to the right of (a) the Trustee to seek further

extensions of the Extended Operations Deadline upon notice to parties in interest, including the

Interested Parties, or (b) any parties’ ability to seek an order of the Court terminating the Trustee’s



                                                   2
20-10009-scc      Doc 102      Filed 08/24/20 Entered 08/24/20 16:28:12            Main Document
                                            Pg 3 of 3



rights and authority under the Operations Order with respect to any Funding Documents upon

notice to parties-in-interest, including the Interested Parties.

        6.      The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and/or enforcement of this Order.

Dated: New York, New York
       August 24, 2020

                                                        /S/ Shelley C. Chapman
                                                        Honorable Shelley C. Chapman
                                                        United States Bankruptcy Judge




                                                   3
